DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 5-11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Malik et al. (US Publication No. 20170131381) in view of Park et al. (US Publication No. 20170227623).

As to claims 1 and 11, Malik teaches a method and an apparatus (fig. 3A, fig. 6), comprising: receiving a first wireless signal transmitted from a transmitter of a second wireless device at each of multiple antenna elements of a first wireless device (fig. 1, fig. 3A, fig. 6, pp0035, pp0058, wireless signal may be received by different antennas at the selection circuit of the receiving device at different times over a time period, and pp0108), the second wireless device being separate and different from the first wireless device and being positioned at a separate location from the first wireless device (fig. 1, fig. 3, separate devices in different places, pp0036); and determining an angle of departure (AoD) of the first wireless signal from the second wireless device based on one or more characteristics of the first wireless signal (fig. 6, #604B, pp0003, pp0109, angle of departure (AoD) information of wireless signals transmitted between devices may be estimated). Malik further teaches the concept of the first wireless signal being transmitted directly from the second wireless device to the first wireless device using direction antennas and determining the displacement vector (fig. 3A, and pp0037). However, Malik fails to explicitly teach receiving, while switching reception between the multiple antenna elements one at a time so that a receiver of the first wireless device is connected by a switch to only one of the antenna elements of the first wireless device to receive the first wireless signal at the same time at least one switch disconnect the receiver from receiving wireless signal from the remainder of the antenna elements of the first wireless device at any given time that the first wireless signal is received at the first wireless device, and the first wireless signal being transmitted directly from the second wireless device to the first wireless device along a linear vector that extends across the entire distance from the second wireless device to the first wireless device; the wireless signal is received by the receiver at only a connected one of the antenna elements of the first wireless device. 
In an analogous field of endeavor, Park teaches receiving, while performing the switching reception between the multiple antenna elements one at a time so that a receiver of the first wireless device is connected by a switch to only one of the antenna elements of the first wireless device to receive the first wireless signal at the same time at least one switch disconnect the receiver from receiving wireless signal from the remainder of the antenna elements of the first wireless device at any given time that the first wireless signal is received at the first wireless device (fig. 6, fig. 7, pp0070, pp0083, a single receiver to measure the arriving signals at different antennas at different times by switching between antennas in sequence, and fig. 13, SPDT switch, only one antenna of the multiple antennas connected and/or receiving the wireless signal), and the first wireless signal being transmitted directly from the second wireless device to the first wireless device along a linear vector that extends across the entire distance  from the second wireless device to the first wireless device (fig. 13, fig. 10, pp0094, and pp0096); the wireless signal is received by the receiver at only a connected one of the antenna elements of the first wireless device (fig. 6, fig. 7, pp0070, pp0083, a single receiver to measure the arriving signals at different antennas at different times by switching between antennas in sequence, and fig. 13, SPDT switch, only one antenna of the multiple antennas connected and/or receiving the wireless signal). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Malik with the teachings of Park to achieve the goal of efficiently and accurately providing synchronized communication channels in order to realize positioning systems, either mobile or network-based, much more economically (Park, pp0005).
As to claim 5, Malik teaches further comprising: simultaneously determining the angle of departure (AoD) of the first wireless signal from the second wireless device and an angle of arrival (AoA) of the first wireless signal at the first wireless device to determine the orientation of the second wireless device by (fig. 6, #604B, pp0003, pp0109, angle of departure (AoD) and/or angle of arrival (AoA) information of wireless signals transmitted between devices may be estimated, and pp0035, provide its location and orientation to a number of receiving devices): simultaneously determining the angle of departure (AoD) of the first wireless signal as transmitted from the second wireless device based on one or more characteristics of the received first wireless signal (fig. 6, #604B, pp0003, pp0109, angle of departure (AoD) information of wireless signals transmitted between devices may be estimated), and determining the angle of arrival (AoA) of the first wireless signal at the first wireless device based on one or more characteristics of the first wireless signal as received at the first wireless device (fig. 6, #604B, pp0003, pp0109, angle of arrival (AoA) information of wireless signals transmitted between devices may be estimated); determining direction of the second wireless device relative to the first wireless device from the determined AoA (fig. 3A, fig. 6, pp0003, pp0035, pp0051, pp0078, a receiving device may use AoA and/or AoD information of signals received from a transmitting device to determine its position and/or orientation relative to the transmitting device); and determining an orientation of the second wireless device from the determined AoD (fig. 3A, fig. 6, pp0003, pp0035, pp0051, pp0078, a receiving device may use AoA and/or AoD information of signals received from a transmitting device to determine its position and/or orientation relative to the transmitting device). 
As to claim 6, Malik in view of Park teaches the limitations of the independent claims as discussed above. Although Malik only discussed or showed the detail example of wherein one receiving device is receiving wireless signal from one transmitting device, and determining the position of the receiving device based on the AoA and/or AoD information in the received signal and the known position of the transmitting device (see, fig. 3, fig. 6, pp0003, and pp0035). Malik further teaches or discussed that the concept of the invention can be achieved with multiple transmitting devices (i.e. STA1-4) transmitting wireless signal to one or more receiving device (i.e. AP) (see, fig. 1). Malik discloses the claimed invention except for receiving a second wireless signal from a third wireless device, receiving a third wireless signal from a fourth wireless device, determining an angle of departure (AoD) of the second wireless signal from the third wireless device, determining an angle of departure (AoD) of the third wireless signal from the fourth wireless device, and determining a position of the first wireless device from the determined angle of departure (AoD) values for each of the first, second and third wireless signals and known positions of each of the second, third and fourth wireless devices. It would have been an obvious matter of design choice to receiving wireless signal from multiple devices, determining the AoD and/or AoA for each signal and determining the position of the receiving device based on the received information since the applicant has not disclosed that signals from multiple devices solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the teachings of Malik as discussed above (see, fig. 1, fig. 3, and fig. 6) to achieve the goal of efficiently performing positioning operations and improving the accuracy of estimated AoA and AoD information without sacrificing performance (see Malik, pp0005). However, Malik fails to explicitly teach receiving, while switching reception between the multiple antenna elements one at a time so that the receiver is connected by a switch to only one of the antenna elements of the first wireless device to receive at any given time such that the receiver is connected by at least one switch to each of the different antenna elements of the first wireless device to receive the wireless signal at the first wireless device. 
In an analogous field of endeavor, Park teaches receiving, while switching reception between the multiple antenna elements one at a time so that the receiver is connected by a switch to only one of the antenna elements of the first wireless device to receive at any given time such that the receiver is connected by at least one switch to each of the different antenna elements of the first wireless device to receive the wireless signal at the first wireless device (fig. 6, fig. 7, pp0070, pp0083, a single receiver to measure the arriving signals at different antennas at different times by switching between antennas in sequence, and fig. 13). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Malik with the teachings of Park to achieve the goal of efficiently and accurately providing synchronized communication channels in order to realize positioning systems, either mobile or network-based, much more economically (Park, pp0005).
As to claim 7, Malik in view of Park teaches the limitations of the independent claims as discussed above. Although Malik only discussed or showed the detail example of wherein one receiving device is receiving wireless signal from one transmitting device, and determining the orientation of the receiving device based on the AoA and/or AoD information in the received signal (see, fig. 3, fig. 6, pp0003, and pp0035). Malik further teaches or discussed that the concept of the invention can be achieved with multiple transmitting devices (i.e. STA1-4) transmitting wireless signal to one or more receiving device (i.e. AP) (see, fig. 1). Malik discloses the claimed invention except for determining an orientation of the first wireless device from the determined angle of arrival (AoA) values for each of the first, second and third wireless signals and the determined position of the first wireless device since the applicant has not disclosed that the multiple signals from multiple devices solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the teachings of Malik as discussed above (see, fig. 1, fig. 3, and fig. 6) to achieve the goal of efficiently performing positioning operations and improving the accuracy of estimated AoA and AoD information without sacrificing performance (see Malik, pp0005). However, Malik fails to explicitly teach receiving, while switching reception between the multiple antenna elements of the first wireless device one at a time. 
In an analogous field of endeavor, Park teaches receiving, while switching reception between the multiple antenna elements of the first wireless device one at a time (fig. 6, fig. 7, pp0070, pp0083, a single receiver to measure the arriving signals at different antennas at different times by switching between antennas in sequence, and fig. 13). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Malik with the teachings of Park to achieve the goal of efficiently and accurately providing synchronized communication channels in order to realize positioning systems, either mobile or network-based, much more economically (Park, pp0005).
As to claim 8, Malik teaches where the first wireless signal is transmitted from multiple different antennas elements of the second wireless device during multiple different corresponding time slots (fig. 3B, pp0062, pp0059, an antenna of the receiving device may receive a signal component from each of the transmitting device's antennas at different times). However, fails to explicitly teach where the first wireless signal comprises a data packet containing slot switching times for the data transmission time slots used to control transmission 20of the first wireless signal by the antenna element of the second wireless device; and where the method further comprises using the slot switching times of the received data packet to synchronize switching between each of the multiple different antenna elements of the first wireless device used to receive the first wireless signal with the slot switching times used to control transmission of the first wireless signal by the antenna element of the second wireless device.
In an analogous field of endeavor, Park teaches where the first wireless signal comprises a data packet containing slot switching times for the data transmission time slots used to control transmission 20of the first wireless signal by the antenna element of the second wireless device (fig. 6, fig. 7, pp0081, single receiver switching between different antennas at a given time interval to determine the initial phase offset at each antenna after achieving a high-degree of carrier frequency synchronization with the target transmitter using our RF Carrier Synchronization); and where the method further comprises using the slot switching times of the received data packet to synchronize switching between each of the multiple different antenna elements of the first wireless device used to receive the first wireless signal with the slot switching times used to control transmission of the first wireless signal by the antenna element of the second wireless device (fig. 6, fig. 7, pp0081, single receiver switching between different antennas at a given time interval to determine the initial phase offset at each antenna after achieving a high-degree of carrier frequency synchronization with the target transmitter using our RF Carrier Synchronization). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Malik with the teachings of Park to achieve the goal of efficiently and accurately providing synchronized communication channels in order to realize positioning systems, either mobile or network-based, much more economically (Park, pp0005).
As to claim 9, Malik in view of park teaches the limitations of the independent claim as discussed above. Malik further teaches further comprising simultaneously determining the angle of departure (AoD) of the first wireless signal from the second wireless device and an angle of arrival (AoA) of the first wireless signal at the first wireless device while there is no cooperation between the second wireless device and the first wireless device (fig. 6, #604B, pp0003, pp0109, angle of departure (AoD) and/or angle of arrival (AoA) information of wireless signals transmitted between devices may be estimated, and pp0035, devices may move and change positions, and pp0004, which is not dependent upon timing synchronization between the devices).
As to claim 10, Malik in view of park teaches the limitations of the independent claim as discussed above. Malik further teaches further comprising simultaneously determining the angle of departure (AoD) of the first wireless signal from the second wireless device and an angle of arrival (AoA) of the first wireless signal at the first wireless device while a user of the first wireless device has no control over a signal transmission mode of the second wireless device (fig. 6, #604B, pp0003, pp0109, angle of departure (AoD) and/or angle of arrival (AoA) information of wireless signals transmitted between devices may be estimated, and pp0035, devices may move and change positions, and pp0004, which is not dependent upon timing synchronization between the devices, and pp0081).

Claim 2-4 and 12-26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Malik et al. (US Publication No. 20170131381) in view of Park et al. (US Publication No. 20170227623) and further in view of Guo et al. (US Publication No. 20090098838).

As to claims 2, 12, and 14, Malik in view of Park teaches the limitations of the independent claims as discussed above. However fails to explicitly teach where the first wireless signal is transmitted from multiple different antenna elements of the second wireless device during multiple different corresponding time slots according to a round-robin sequence that repeatedly cycles through the different multiple antenna elements of the second wireless device in the same order during each cycle of the round-robin sequence to transmit from only one antenna element of the second wireless device at a time during each time slot; and where the method further comprises switching reception of the first wireless signal between multiple different antenna elements of the first wireless device during multiple different corresponding time slots so that the receiver is connected by a switch to only one antenna element of the first wireless device at a time during each given time slot to receive the first wireless device transmitted from only one of the multiple different antenna elements of the second wireless device during the given time slot at the same time at least one switch disconnects the receiver from receiving the wireless signal from the remainder of the antenna elements during the given time slot. 
In an analogous field of endeavor, Park teaches where the method further comprises switching reception of the first wireless signal between multiple different antenna elements of the first wireless device during multiple different corresponding time slots so that the receiver is connected by a switch to only one antenna element of the first wireless device at a time during each given time slot to receive the first wireless device transmitted from only one of the multiple different antenna elements of the second wireless device during the given time slot at the same time at least one switch disconnects the receiver from receiving the wireless signal from the remainder of the antenna elements during the given time slot (fig. 6, fig. 7, pp0070, pp0083, a single receiver to measure the arriving signals at different antennas at different times by switching between antennas in sequence, and fig. 13). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Malik with the teachings of Park to achieve the goal of efficiently and accurately providing synchronized communication channels in order to realize positioning systems, either mobile or network-based, much more economically (Park, pp0005). However, they failed to explicitly teach where the first wireless signal is transmitted from multiple different antenna elements of the second wireless device during multiple different corresponding time slots according to a round-robin sequence that repeatedly cycles through the different multiple antenna elements of the second wireless device in the same order during each cycle of the round-robin sequence to transmit from only one antenna element of the second wireless device at a time during each time slot.
In an analogous field of endeavor, Guo teaches where the first wireless signal is transmitted from multiple different antenna elements of the second wireless device during multiple different corresponding time slots according to a round-robin sequence (fig. 1, pp0024, antenna rotation sequence)  that repeatedly cycles through the different multiple antenna elements of the second wireless device in the same order during each cycle of the round-robin sequence to transmit from only one antenna element of the second wireless device at a time during each time slot (fig. 1, pp0024, rotate signals to be transmitted among the plurality of antennas 22(1)-22(K) during different time slots according to a rotation sequence and to repeat the rotation sequence after its completion over a predetermined number of time slots, and pp0014). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Malik and Park with the teachings of Guo to achieve the goal of efficiently and reliably providing a communication system that reduces the system complexity, improves performance and enhances algorithm reliability (Guo, pp0036).
As to claims 3 and 15, Malik in view of Park teaches the limitations of the independent claims as discussed above. Malik further teaches the concept (fig. 3A, fig. 3B, fig. 3C, pp0058, pp0059, signal from multiple transmitting antennas to multiple receiving antennas). However fails to explicitly teach where the first wireless signal is transmitted from multiple different antenna elements of the second wireless device during multiple different corresponding time slots of the second wireless device according to a round-robin sequence that repeatedly cycles through the different multiple antenna elements of the second wireless device in the same order during each cycle of the round-robin sequence to transmit from only one antenna element of the second wireless device at a time during each time slot of the second wireless device; and where the method further comprises switching reception of the first wireless signal between multiple different antenna elements of the first wireless device so that the receiver is connected by a switch to only one antenna element of the first wireless device to receive the first wireless signal at any given time and such that the receiver is connected by a switch to each of the different antenna elements of the first wireless devices to receive the first wireless signal during a same single time slot of the second wireless device, each of the multiple antenna elements of the first wireless device receiving the first wireless signal from a single one of the multiple antenna elements of the second wireless device during the same single time slot of the second wireless device.
In an analogous field of endeavor, Park teaches where the method further comprises switching reception of the first wireless signal between multiple different antenna elements of the first wireless device so that the receiver is connected by a switch to only one antenna element of the first wireless device to receive the first wireless signal at any given time (fig. 6, fig. 7, pp0070, pp0083, a single receiver to measure the arriving signals at different antennas at different times by switching between antennas in sequence, and fig. 13) and such that the receiver is connected by a switch to each of the different antenna elements of the first wireless devices to receive the first wireless signal during a same single time slot of the second wireless device, each of the multiple antenna elements of the first wireless device receiving the first wireless signal from a single one of the multiple antenna elements of the second wireless device during the same single time slot of the second wireless device (fig. 6, fig. 7, pp0070, pp0083, a single receiver to measure the arriving signals at different antennas at different times by switching between antennas in sequence, and fig. 13). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Malik with the teachings of Park to achieve the goal of efficiently and accurately providing synchronized communication channels in order to realize positioning systems, either mobile or network-based, much more economically (Park, pp0005). However, they failed to explicitly teach where the first wireless signal is transmitted from multiple different antenna elements of the second wireless device during multiple different corresponding time slots of the second wireless device according to a round-robin sequence that repeatedly cycles through the different multiple antenna elements of the second wireless device in the same order during each cycle of the round-robin sequence to transmit from only one antenna element of the second wireless device at a time during each time slot of the second wireless device.
In an analogous field of endeavor, Guo further teaches where the first wireless signal is transmitted from multiple different antenna elements of the second wireless device during multiple different corresponding time slots of the second wireless device according to a round-robin sequence that repeatedly cycles through the different multiple antenna elements of the second wireless device in the same order during each cycle of the round-robin sequence to transmit from only one antenna element of the second wireless device at a time during each time slot of the second wireless device (fig. 1, pp0024, rotate signals to be transmitted among the plurality of antennas 22(1)-22(K) during different time slots according to a rotation sequence and to repeat the rotation sequence after its completion over a predetermined number of time slots). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Malik and Park with the teachings of Guo to achieve the goal of efficiently and reliably providing a communication system that reduces the system complexity, improves performance and enhances algorithm reliability (Guo, pp0036).
As to claims 4 and 16, Malik in view of Park teaches the limitations of the independent claims as discussed above. Malik further teaches the concept (fig. 3A, fig. 3B, pp0058, pp0059, signal from multiple transmitting antennas to multiple receiving antennas). However, fails to explicitly teach where the first wireless signal is transmitted from multiple different antenna elements of the second wireless device during multiple different corresponding time slots of the second wireless device according to a round- robin sequence that repeatedly cycles through the different multiple antenna elements of the second wireless device in the same order during each cycle of the round-robin sequence to transmit from only one antenna element of the second wireless device at a time during each time slot of the second wireless device; and where the method further comprises switching reception of the first wireless signal between 3multiple different antenna elements of the first wireless device so that the receiver is connected by a switch to only one antenna element of the first wireless device to receive the first wireless signal at any given time and so that the receiver is connected by at least one switch to each of the antenna elements of the first wireless device to receive the first wireless signal from a common one of the multiple different antenna elements of the second wireless device during a different time slot of the second wireless device that is separate and different from time slots during which the receiver is connected by at least one switch to each of the other antenna elements of the first wireless device to receive the first wireless signal from the common one of the multiple different antenna elements of the second wireless device.
In an analogous field of endeavor, Park teaches where the method further comprises switching reception of the first wireless signal between 3multiple different antenna elements of the first wireless device so that the receiver is connected by a switch to only one antenna element of the first wireless device to receive the first wireless signal at any given time device (fig. 6, fig. 7, pp0070, pp0083, a single receiver to measure the arriving signals at different antennas at different times by switching between antennas in sequence, and fig. 13) and so that the receiver is connected by at least one switch to each of the antenna elements of the first wireless device to receive the first wireless signal from a common one of the multiple different antenna elements of the second wireless device during a different time slot of the second wireless device (fig. 6, fig. 7, pp0070, pp0083, a single receiver to measure the arriving signals at different antennas at different times by switching between antennas in sequence, and fig. 13) that is separate and different from time slots during which the receiver is connected by at least one switch to each of the other antenna elements of the first wireless device to receive the first wireless signal from the common one of the multiple different antenna elements of the second wireless device (fig. 6, fig. 7, pp0070, pp0083, a single receiver to measure the arriving signals at different antennas at different times by switching between antennas in sequence, and fig. 13). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Malik with the teachings of Park to achieve the goal of efficiently and accurately providing synchronized communication channels in order to realize positioning systems, either mobile or network-based, much more economically (Park, pp0005). However, they failed to explicitly teach where the first wireless signal is transmitted from multiple different antenna elements of the second wireless device during multiple different corresponding time slots of the second wireless device according to a round- robin sequence that repeatedly cycles through the different multiple antenna elements of the second wireless device in the same order during each cycle of the round-robin sequence to transmit from only one antenna element of the second wireless device at a time during each time slot of the second wireless device.
In an analogous field of endeavor, Guo further teaches where the first wireless signal is transmitted from multiple different antenna elements of the second wireless device during multiple different corresponding time slots of the second wireless device according to a round- robin sequence that repeatedly cycles through the different multiple antenna elements of the second wireless device in the same order during each cycle of the round-robin sequence to transmit from only one antenna element of the second wireless device at a time during each time slot of the second wireless device (fig. 1, pp0024, rotate signals to be transmitted among the plurality of antennas 22(1)-22(K) during different time slots according to a rotation sequence and to repeat the rotation sequence after its completion over a predetermined number of time slots, and pp0014). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Malik and Park with the teachings of Guo to achieve the goal of efficiently and reliably providing a communication system that reduces the system complexity, improves performance and enhances algorithm reliability (Guo, pp0036).
As to claims 13 and 20, Malik teaches a method and a system, comprising: using a transmitter of a second wireless device to transmit a first wireless signal from multiple different antenna elements of a second wireless device (fig. 1, fig. 3A, fig. 3B, pp0058, pp0059, signal from multiple transmitting antennas to multiple receiving antennas), the second wireless device being separate and different from the first wireless device and being positioned at a separate location from the first wireless device (fig. 1, fig. 3, separate devices in different places, pp0036); and determining an angle of departure (AoD) of the first wireless signal from the second wireless device based on one or more characteristics of the received first wireless signal (fig. 6, #604B, pp0003, pp0109, angle of departure (AoD) information of wireless signals transmitted between devices may be estimated). Malik further teaches the concept of the first wireless signal being transmitted directly from the second wireless device to the first wireless device using direction antennas and determining the displacement vector (fig. 3A, and pp0037). However, Malik fails to explicitly teach receiving, while performing the switching reception between the multiple antenna elements one at a time so that a receiver of the first wireless device is connected by a switch to only one of the antenna elements of the first wireless device to receive the first wireless signal at the same time at least one switch disconnect the receiver from receiving wireless signal from the remainder of the antenna elements of the first wireless device at any given time that the first wireless signal is received at the first wireless device, and the first wireless signal being transmitted directly from the second wireless device to the first wireless device along a linear vector that extends across the entire distance  from the second wireless device to the first wireless device; the wireless signal is received by the receiver at only a connected one of the antenna elements of the first wireless device and transmitting during multiple different corresponding time slots according to a round-robin sequence that repeatedly cycles through the different multiple antenna elements of the second wireless in the same order during each cycle of the round-robin sequence to transmit from only one antenna element of the second wireless device at a time during each time slot.
In an analogous field of endeavor, Park teaches receiving, while performing the switching reception between the multiple antenna elements one at a time so that a receiver of the first wireless device is connected by a switch to only one of the antenna elements of the first wireless device to receive the first wireless signal at the same time at least one switch disconnect the receiver from receiving wireless signal from the remainder of the antenna elements of the first wireless device at any given time that the first wireless signal is received at the first wireless device (fig. 6, fig. 7, pp0070, pp0083, a single receiver to measure the arriving signals at different antennas at different times by switching between antennas in sequence, and fig. 13, SPDT switch, only one antenna of the multiple antennas connected and/or receiving the wireless signal), and the first wireless signal being transmitted directly from the second wireless device to the first wireless device along a linear vector that extends across the entire distance  from the second wireless device to the first wireless device (fig. 13, fig. 10, pp0094, and pp0096); the wireless signal is received by the receiver at only a connected one of the antenna elements of the first wireless device (fig. 6, fig. 7, pp0070, pp0083, a single receiver to measure the arriving signals at different antennas at different times by switching between antennas in sequence, and fig. 13, SPDT switch, only one antenna of the multiple antennas connected and/or receiving the wireless signal). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Malik with the teachings of Park to achieve the goal of efficiently and accurately providing synchronized communication channels in order to realize positioning systems, either mobile or network-based, much more economically (Park, pp0005). However, they failed to explicitly teach transmitting during multiple different corresponding time slots according to a round-robin sequence that repeatedly cycles through the different multiple antenna elements of the second wireless in the same order during each cycle of the round-robin sequence to transmit from only one antenna element of the second wireless device at a time during each time slot.
In an analogous field of endeavor, Guo teaches transmitting during multiple different corresponding time slots according to a round-robin sequence (fig. 1, pp0024, antenna rotation sequence) that repeatedly cycles through the different multiple antenna elements of the second wireless in the same order during each cycle of the round-robin sequence to transmit from only one antenna element of the second wireless device at a time during each time slot (fig. 1, pp0024, rotate signals to be transmitted among the plurality of antennas 22(1)-22(K) during different time slots according to a rotation sequence and to repeat the rotation sequence after its completion over a predetermined number of time slots). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Malik and Park with the teachings of Guo to achieve the goal of efficiently and reliably providing a communication system that reduces the system complexity, improves performance and enhances algorithm reliability (Guo, pp0036).
As to claims 17 and 22, Malik in view of Park and Guo teaches the limitations of the independent claims as discussed above. Malik further teaches further comprising simultaneously determining the angle of departure (AoD) of the first wireless signal from the second wireless device and an angle of arrival (AoA) of the first wireless signal at the first wireless device to determine the orientation of the second wireless device by (fig. 6, #604B, pp0003, pp0109, angle of departure (AoD) and/or angle of arrival (AoA) information of wireless signals transmitted between devices may be estimated, and pp0035, provide its location and orientation to a number of receiving devices): simultaneously determining the angle of departure (AoD) of the first wireless signal as transmitted from the second wireless device based on one or more characteristics of the received first wireless signal (fig. 6, #604B, pp0003, pp0109, angle of departure (AoD) information of wireless signals transmitted between devices may be estimated), and determining the angle of arrival (AoA) of the first wireless signal at the first wireless device based on one or more characteristics of the first wireless signal as received at the first wireless device (fig. 6, #604B, pp0003, pp0109, angle of arrival (AoA) information of wireless signals transmitted between devices may be estimated); determining direction of the second wireless device relative to the first wireless device from the determined AoA (fig. 3A, fig. 6, pp0003, pp0035, pp0051, pp0078, a receiving device may use AoA and/or AoD information of signals received from a transmitting device to determine its position and/or orientation relative to the transmitting device); and determining an orientation of the second wireless device from the determined AoD (fig. 3A, fig. 6, pp0003, pp0035, pp0051, pp0078, a receiving device may use AoA and/or AoD information of signals received from a transmitting device to determine its position and/or orientation relative to the transmitting device).
As to claims 18 and 23, Malik in view of Park and Guo teaches the limitations of the independent claims as discussed above. Although Malik only discussed or showed the detail example of wherein one receiving device is receiving wireless signal from one transmitting device, and determining the position of the receiving device based on the AoA and/or AoD information in the received signal and the known position of the transmitting device (see, fig. 3, fig. 6, pp0003, and pp0035). Malik further teaches or discussed that the concept of the invention can be achieved with multiple transmitting devices (i.e. STA1-4) transmitting wireless signal to one or more receiving device (i.e. AP) (see, fig. 1). Malik discloses the claimed invention except for receiving a second wireless signal from a third wireless device, receiving a third wireless signal from a fourth wireless device, determining an angle of departure (AoD) of the second wireless signal from the third wireless device, determining an angle of departure (AoD) of the third wireless signal from the fourth wireless device, and determining a position of the first wireless device from the determined angle of departure (AoD) values for each of the first, second and third wireless signals and known positions of each of the second, third and fourth wireless devices. It would have been an obvious matter of design choice to receiving wireless signal from multiple devices, determining the AoD and/or AoA for each signal and determining the position of the receiving device based on the received information since the applicant has not disclosed that signals from multiple devices solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the teachings of Malik as discussed above (see, fig. 1, fig. 3, and fig. 6) to achieve the goal of efficiently performing positioning operations and improving the accuracy of estimated AoA and AoD information without sacrificing performance (see Malik, pp0005). However, Malik fails to explicitly teach receiving, while switching reception between the multiple antenna elements one at a time so that the receiver is connected by a switch to only one of the antenna elements of the first wireless device to receive the wireless signal at any given time and such that the receiver is connected by at least one switch to each of the different antenna elements of the first wireless device to receive the wireless signal received at the first wireless device. 
In an analogous field of endeavor, Park teaches receiving, while switching reception between the multiple antenna elements one at a time so that the receiver is connected by a switch to only one of the antenna elements of the first wireless device to receive the wireless signal at any given time and such that the receiver is connected by at least one switch to each of the different antenna elements of the first wireless device to receive the wireless signal received at the first wireless device (fig. 6, fig. 7, pp0070, pp0083, a single receiver to measure the arriving signals at different antennas at different times by switching between antennas in sequence, and fig. 13). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Malik with the teachings of Park to achieve the goal of efficiently and accurately providing synchronized communication channels in order to realize positioning systems, either mobile or network-based, much more economically (Park, pp0005).
As to claims 19 and 24, Malik in view of Park and Guo teaches the limitations of the independent claims as discussed above. Although Malik only discussed or showed the detail example of wherein one receiving device is receiving wireless signal from one transmitting device, and determining the orientation of the receiving device based on the AoA and/or AoD information in the received signal (see, fig. 3, fig. 6, pp0003, and pp0035). Malik further teaches or discussed that the concept of the invention can be achieved with multiple transmitting devices (i.e. STA1-4) transmitting wireless signal to one or more receiving device (i.e. AP) (see, fig. 1). Malik discloses the claimed invention except for determining an orientation of the first wireless device from the determined angle of arrival (AoA) values for each of the first, second and third wireless signals and the determined position of the first wireless device since the applicant has not disclosed that the multiple signals from multiple devices solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the teachings of Malik as discussed above (see, fig. 1, fig. 3, and fig. 6) to achieve the goal of efficiently performing positioning operations and improving the accuracy of estimated AoA and AoD information without sacrificing performance (see Malik, pp0005). However, Malik fails to explicitly teach receiving, while switching reception between the multiple antenna elements of the first wireless device one at a time. 
In an analogous field of endeavor, Park teaches receiving, while switching reception between the multiple antenna elements of the first wireless device one at a time (fig. 6, fig. 7, pp0070, pp0083, a single receiver to measure the arriving signals at different antennas at different times by switching between antennas in sequence, and fig. 13). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Malik with the teachings of Park to achieve the goal of efficiently and accurately providing synchronized communication channels in order to realize positioning systems, either mobile or network-based, much more economically (Park, pp0005).
As to claim 21, Malik in view of Park and Guo teaches the limitations of the independent claims as discussed above. Malik fails to explicitly teach where the at least one processing device of the first wireless device is programmed to control the first wireless device to at least one of: 15switch reception of the first wireless signal between multiple different antenna elements of the first wireless device during multiple different corresponding time slots so that the receiver is connected by a switch to only one antenna element of the first wireless device at a time during each given time slot to receive the first wireless signal transmitted from only one of the multiple different antenna elements of the second wireless device during the given time slot at the same time at least one switch disconnects the receiver from receiving the wireless signal from the remainder of the antenna elements during the given time slot; or switch reception of the first wireless signal between multiple different antenna elements of the first wireless device so that the receiver is connected by a switch to only one antenna element of the first wireless device to receive the first wireless signal at any given time and such that the receiver is connected by a switch to each of the different antenna elements of the first wireless devices to receive the first wireless signal during a same single time slot of the second wireless device, each of the multiple antenna elements of the first wireless device receiving the first wireless signal from a single one of the multiple antenna elements of the second wireless device during the same single time slot; or switch reception of the first wireless signal between multiple different antenna elements of the first wireless device so that the receiver is connected by a switch to only one antenna element of the first wireless device to receive the first wireless signal at any given time and so that the receiver is connected by at least one switch to each of the antenna elements of the first wireless device to receive the first wireless signal from a common one of the multiple different elements of the second wireless device during a time slot of the first wireless signal and that is separate and different from time slots during which the receiver is connected by at least one switch to each of the other antenna elements of the first wireless device to receive the first wireless signal from the common one of the multiple different antenna elements of the second wireless device.
In an analogous field of endeavor, Park teaches teach where the at least one processing device of the first wireless device is programmed to control the first wireless device to at least one of: 15switch reception of the first wireless signal between multiple different antenna elements of the first wireless device during multiple different corresponding time slots so that the receiver is connected by a switch to only one antenna element of the first wireless device at a time during each given time slot to receive the first wireless signal transmitted from only one of the multiple different antenna elements of the second wireless device during the given time slot at the same time at least one switch disconnects the receiver from receiving the wireless signal from the remainder of the antenna elements during the given time slot (fig. 6, fig. 7, pp0070, pp0083, a single receiver to measure the arriving signals at different antennas at different times by switching between antennas in sequence, and fig. 13, SPDT switch, only one antenna of the multiple antennas receiving and/or listening to the wireless signal); or switch reception of the first wireless signal between multiple different antenna elements of the first wireless device so that the receiver is connected by a switch to only one antenna element of the first wireless device to receive the first wireless signal at any given time and such that the receiver is connected by a switch to each of the different antenna elements of the first wireless devices to receive the first wireless signal during a same single time slot of the second wireless device, each of the multiple antenna elements of the first wireless device receiving the first wireless signal from a single one of the multiple antenna elements of the second wireless device during the same single time slot; or switch reception of the first wireless signal between multiple different antenna elements of the first wireless device so that the receiver is connected by a switch to only one antenna element of the first wireless device to receive the first wireless signal at any given time and so that the receiver is connected by at least one switch to each of the antenna elements of the first wireless device to receive the first wireless signal from a common one of the multiple different elements of the second wireless device during a time slot of the first wireless signal and that is separate and different from time slots during which the receiver is connected by at least one switch to each of the other antenna elements of the first wireless device to receive the first wireless signal from the common one of the multiple different antenna elements of the second wireless device. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Malik and Park with the teachings of Guo to achieve the goal of efficiently and reliably providing a communication system that reduces the system complexity, improves performance and enhances algorithm reliability (Guo, pp0036).
As to claims 25 and 26, Malik teaches a method comprising: receiving a first wireless signal transmitted from a second wireless device at multiple antenna elements of a first wireless device (fig. 1, fig. 3A, fig. 6, pp0035, pp0058, wireless signal may be received by different antennas at the selection circuit of the receiving device at different times over a time period, and pp0108); and determining an angle of arrival (AoA) of the first wireless signal at the first wireless device based on one or more characteristics of the first wireless signal as received at the first wireless device (fig. 6, #604B, pp0003, pp0109, angle of departure (AoD) and/or angle of arrival (AoA) information of wireless signals transmitted between devices may be estimated, and pp0035, provide its location and orientation to a number of receiving devices); where the first wireless signal is transmitted from the second wireless device in an angle of depature (AoD) transmitting mode from multiple different antenna elements of the second wireless device (fig. 3A, fig. B). However, fails to explicitly teach receiving, while switching reception between the multiple antenna elements one at a time during at least a portion of a time duration of the reception of the first wireless signal, and wherein during multiple different time slots according to a round-robin sequence that repeatedly cycles through the multiple antenna elements of the second wireless device to transmit from one antenna element of the second wireless device at a time. 
In an analogous field of endeavor, Park teaches receiving, while switching reception between the multiple antenna elements one at a time during at least a portion of a time duration of the reception of the first wireless signal (fig. 6, fig. 7, pp0070, pp0083, a single receiver to measure the arriving signals at different antennas at different times by switching between antennas in sequence, and fig. 13, SPDT switch, only one antenna of the multiple antennas connected and/or receiving the wireless signal). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Malik with the teachings of Park to achieve the goal of efficiently and accurately providing synchronized communication channels in order to realize positioning systems, either mobile or network-based, much more economically (Park, pp0005). However, they failed to explicitly teach wherein during multiple different time slots according to a round-robin sequence that repeatedly cycles through the multiple antenna elements of the second wireless device to transmit from one antenna element of the second wireless device at a time. 
In an analogous field of endeavor, Guo teaches wherein during multiple different time slots according to a round-robin sequence that repeatedly cycles through the multiple antenna elements of the second wireless device to transmit from one antenna element of the second wireless device at a time (fig. 1, pp0024, rotate signals to be transmitted among the plurality of antennas 22(1)-22(K) during different time slots according to a rotation sequence and to repeat the rotation sequence after its completion over a predetermined number of time slots, and pp0014). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Malik and Park with the teachings of Guo to achieve the goal of efficiently and reliably providing a communication system that reduces the system complexity, improves performance and enhances algorithm reliability (Guo, pp0036).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645